Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Blaire Reid, Appellant                                  Appeal from the 402nd District Court of
                                                         Wood County, Texas (Tr. Ct. No. 2015-
 No. 06-15-00094-CV          v.                          254). Opinion delivered by Justice Burgess,
                                                         Chief Justice Morriss and Justice Moseley
 SSB Holdings, Inc., d/b/a Protec                        participating.
 Laboratory, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order granting Protec’s plea to the jurisdiction
and remand the cause to the trial court for further proceedings consistent with this opinion.
       We further order that the appellee, SSB Holdings, Inc., d/b/a Protec Laboratory, pay all
costs of this appeal.


                                                        RENDERED OCTOBER 25, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk